Citation Nr: 0533663	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a right femoral neck stress fracture, currently 
evaluated as 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to September 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio, which denied an increased rating for post-
operative residuals of a right femoral neck stress fracture.

The Board initially remanded the matter in March 2004 for 
additional evidentiary development.  A review of the file 
indicates that the actions set forth in the remand have been 
accomplished and the Board may proceed with its review.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The veteran has asserted that he has varicose veins and 
neurological impairment related to the right femoral stress 
fracture.  In a November 2004 supplemental statement of the 
case, the RO apparently denied secondary service connection 
therefor.  No notice of the denial with appellate rights was 
provided to the veteran.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an increased evaluation for post-
operative residuals of a right femoral neck stress fracture; 
all reasonable development necessary for the disposition of 
the appeal of this claim has been completed.

2.  Competent medical evidence shows that the veteran's 
service-connected post-operative residuals of a right femoral 
neck stress fracture is manifested by subjective complaints 
of pain, soreness, aching, tenderness, stiffness, weakness, 
give way, and fatigability, and objective evidence of pain 
throughout range of motion.  

3.  Competent medical evidence shows the veteran's service-
connected post-operative residuals of a right femoral neck 
stress fracture are not productive of limitation of motion, 
ankylosis of the right hip, flail joint, nonunion of the 
shaft or anatomical neck with or without loose motion, 
inequality in leg lengths, or functional impairment other 
than pain on motion.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for post-operative residuals of a right femoral neck 
stress fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5255 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the Appeals Management Center (AMC) sent VCAA notice in 
March 2004.  As previously noted, the original RO decision 
that is the subject of this appeal was entered in February 
2001, which was after the enactment of VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Although the RO could have and should have provided the 
veteran with VCAA notice prior to the initial unfavorable 
decision, the Board finds the error to be non-prejudicial in 
this case.  VA obtained all records identified by the 
appellant and afforded him with several thorough medical 
examinations.  The appellant has had the full opportunity to 
present evidence and argument, and has submitted documentary 
evidence regarding his employment, as well as providing 
testimony in a videoconference hearing, to support his claim.  
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used "when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967)).  See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Court shall "take due account of 
the rule of prejudicial error").  

The VCAA notice sent in March 2004 complies with all four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it: (1) informs the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informs the claimant about the information and 
evidence that VA will seek to provide; (3) informs the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) requests or tells the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The Board concludes that the discussions in the February 2001 
rating decision, the December 2002 Statement of the Case 
(SOC), and the Supplemental Statement of the Case (SSOC) in 
November 2004, January 2005, and July 2005, adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The Board observes that the 
January 2005 SSOC informed the veteran of the implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate the claim addressed in this 
decision and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
afforded the veteran VA medical examinations in January 2001, 
May 2004, and August 2004, which addressed the status of the 
veteran's post-operative residuals of a right femoral neck 
stress fracture.  These evaluations are adequate for rating 
purposes; there is sufficient medical evidence of record to 
make a decision on the claim on appeal.  There is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).



Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2005).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
equipoise or in support of the claim, it is allowed.  Id.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's post-operative residuals of a right femoral 
neck stress fracture are currently evaluated under Diagnostic 
Code 5255 (Impairment of the femur) (2005).  Under this code, 
malunion of the femur is evaluated as 30 percent disabling 
with marked knee or hip disability.  Fracture of the surgical 
neck with false joint is rated at 60 percent.  Fracture of 
the shaft or anatomical neck is rated at 60 percent with 
nonunion without loose motion, weight bearing preserved with 
aid of a brace, and is rated as 80 percent disabling with 
nonunion with loose motion (spiral or oblique fracture).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in hearing testimony, 
written statements, and briefs, VA records for treatment from 
2002 to 2004, and VA examination reports.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

The veteran contends that his post-operative residuals of a 
right femoral neck stress fracture warrant a 60 percent 
evaluation.  A review of the record indicates no increase is 
warranted.  The veteran is currently evaluated as 30 percent 
disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  The 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 
7 Vet. App. 411 (1995).  The Board finds at the outset that 
Diagnostic Code 5255 is most appropriate for the veteran's 
post-operative residuals of a right femoral neck stress 
fracture, because it contemplates disability as a result of a 
fracture to the neck of the femur.  The evidence shows, 
however, that the veteran had neither a malunion nor a 
nonunion of his fracture.  Interpretation of hip x-rays 
indicates pins through the neck of the femur with no fracture 
or dislocation.

As previously noted, VA has associated all evidence 
adequately identified by the veteran with the claims file.  
Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1933); 
Hensley v. Brown, 5 Vet. App. 155, 151 (1995).  The veteran 
underwent multiple examinations to assess his post-operative 
residuals of a right femoral neck stress fracture with mixed 
results.  Of these evaluations, the Board finds the report of 
the August 2004 neurological examination to be most probative 
of the veteran's current level of disability because it 
includes all the pertinent objective findings, as well as 
medical opinions with full explanations that create a 
complete picture of the veteran's post-operative residuals of 
a right femoral neck stress fracture.  

During the veteran's VA compensation and pension physical 
examination (C&P examination) in January 2001, his subjective 
complaints were pain, soreness, aching, tenderness, 
stiffness, weakness, give way, and fatigability; and these 
complaints were repeated during the May 2004 and August 2004 
C&P examinations.  On VA examination each clinician noted 
pain throughout range of motion, but no pain on direct 
palpation to the right hip.  Objective findings, most notably 
range of motion, have differed significantly from January 
2001 to August 2004.  In all recent examinations (2004) 
except for the neurological examination, the veteran 
demonstrated limitation of motion in the right hip.  Reduced 
strength in the right leg was noted in the May 2004 
orthopedic examination and the August 2004 examination for 
joints.  However, the veteran had full range of motion in the 
right hip when he underwent the neurological examination in 
August 2004.  The clinician also found that the veteran had 
full strength on examination.  There is no apparent 
explanation for the difference in objective findings between 
the neurological examination and other examinations, which 
indicated weakness in the right leg and reduced range of 
motion.  However, the Board observes that the neurological 
examiner went beyond reporting whether he observed weakness 
on examination, and commented on the condition of the 
veteran's leg muscles and the size of the veteran's right leg 
as compared with the left.  The examiner observed that the 
veteran's musculature in his lower extremities was "well-
developed and clearly defined," indicating a "vigorous" 
exercise program.  The examiner also noted that measurements 
eight centimeters above the knee and at the maximum calf were 
equal bilaterally.  These findings led the examiner to 
conclude that the veteran's subjective complaints were not 
supported by objective evidence.

In reviewing the evidence in this matter the Board also noted 
several inconsistencies that, taken together, indicate that 
subjective complaints of constant pain and weakness are not 
supported by objective findings.  One such inconsistency was 
the evidence with regard to the use of a cane.  The veteran's 
videoconference testimony in March 2003 indicates that he 
began using a cane 2 1/2 years before.  This was not 
corroborated by the VA examiner in January 2001 however.  At 
that time, the examiner expressly noted that the veteran did 
not use a cane or wear a brace.  The first introduction of a 
cane was in August 2002 and was prescribed after the veteran 
injured his right knee in a fall down some stairs.  The 
veteran actually indicated on a VA Form 21-4138 (Statement in 
Support of Claim) dated in September 2002, that he began 
wearing a brace on his right knee and a cane due to his fall.  
The veteran also asserted in the same statement that he fell 
and injured his knee as a result of his hip giving out from 
under him.  An Orthopedic outpatient clinic note dated 
approximately eight days after the fall, however, shows no 
such assertion.  In fact, there is no mention of any right 
hip symptoms at all.  The Board finds that the treatment 
notes are more probative of the involvement of the right hip 
in the fall (or lack thereof) than the veteran's September 
2002 statement.  The reason for this is three-fold: (1) the 
medical history in August was given for purposes of 
treatment, (2) the treatment notes are nearer in time to the 
accident itself, and (3) the September 2002 statement was 
given to support a claim for compensation.  The veteran also 
testified in March 2003 that he fell as a result of his hip 
giving way, but the Board finds this testimony less probative 
than August 2002 treatment records for the same reasons.  In 
determining whether documents submitted by an appellant are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)
 
In March 2002, the veteran presented at the VA and gave a 
medical history of experiencing minimal pain associated with 
post-operative residuals of a right femoral neck stress 
fracture until the late 1990's.  However, there is no record 
of treatment at the VA until March 2002.  At that time 
significantly reduced range of motion and reduced motor 
strength were observed in the right leg.  The assessment was 
status post right hip fracture: surgical pins placement X 3; 
sudden change right hip mobility: suspect traumatic 
degenerative joint disease and significant nerve impingement.  
Notes reflect that the clinician ordered x-rays of the right 
hip followed by an orthopedic consultation, and a consult for 
electromyography.  There is no evidence that these x-rays and 
consultations were ever accomplished.  In fact, there is no 
other evidence of treatment except for that related to the 
veteran's fall and injury to his right knee in August 2002.  
These lapses in treatment for the right hip and follow-up are 
inconsistent with the veteran's subjective complaints of a 
severe, progressive disability.

There is no indication in treatment records or C&P 
examinations that the veteran has ever been prescribed a 
brace for weightbearing.  There is also no evidence of loose 
motion or a more complicated fracture, such as an oblique or 
spiral fracture with nonunion.  In summary, the Board finds 
that the disability picture from post-operative residuals of 
a right femoral neck stress fracture demonstrates that the 
veteran's right hip disability is not comparable to more 
severe levels of disability under Diagnostic Code 5255, which 
meet the criteria for a rating in excess of 30 percent.

The Board considered functional impairment and found that the 
evidence established pain throughout range of motion.  The 
neurological examiner found that there was no increase of 
intensity on repetition.  Another examiner concluded that 
there was no change in range of motion with repetition.  
Although examiners differed on findings of weakness, the 
Board finds that the conclusions of the neurological 
examiner, who found no weakness, are more probative of the 
matter than others who stated there was weakness.  There was 
no indication of fatigability.  The Board finds that the 30 
percent evaluation under Diagnostic Code 5255 best represents 
functional impairment.

Objective evidence does not show a finding of ankylosis of 
the right hip.  Varying degrees of motion in the right hip 
joint have been observed on examination.  Accordingly, the 
veteran does not meet the criteria for a 60 percent 
evaluation for ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5250 (2005) (Ankylosis of hip).  The veteran demonstrated 
full flexion; consequently, a 40 percent rating is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2005) 
(Limitation of flexion of thigh).  Objective evidence did not 
establish a flail joint of the right hip; thus, an 80 percent 
evaluation is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5254(2005) (Hip, flail joint).  All examiners 
concur that the veteran has no leg length discrepancy between 
his right and left legs.  Consequently, no compensation is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2005) (Shortening of bones of the lower extremity).  In 
summary, the benefit of the doubt doctrine is not for 
application with regard to an increased evaluation for post-
operative residuals of a right femoral neck stress fracture 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Consequently, an increased evaluation for post-
operative residuals of a right femoral neck stress fracture 
is not warranted.

The evidence presents no record of extraordinary factors, 
such that the service-connected post-operative residuals of a 
right femoral neck stress fracture have markedly interfered 
with the veteran's employment or have required frequent 
hospitalizations.  Although the veteran testified that he 
lost a job because of his service-connected right hip 
disability, there is little evidence that that is the case.   
Records from the Department of Job and Family Services state 
that evidence failed to show "enough fault" on the 
veteran's part, that an ordinary person would find his 
discharge justifiable.  The veteran's video conference 
testimony also indicated that his employer called him 
"crippled."  The Board does not find this evidence 
sufficiently probative of whether the veteran's post-
operative residuals of a right femoral neck stress fracture 
have markedly interfered with his employment.  The veteran 
also asserts that he had to quit a job at a wheel 
manufacturer because of his service-connected right hip 
disability.  However, treatment notes from September 2002 
show that he was unable to do the job because of knee pain, 
which arose after a fall in August.  As previously noted, the 
evidence does not establish that the fall was secondary to 
service-connected post-operative residuals of a right femoral 
neck stress fracture.  There is also no evidence that the 
veteran has undergone frequent hospitalizations due to this 
disability.  In the absence of such factors, the Board is not 
required to discuss any further the possible application of 
38 C.F.R. § 3.321
(b)(1) for any of these disabilities.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for post-operative residuals of a right 
femoral neck stress fracture is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


